Exhibit 23.2 DEGOLYER AND MACNAUGHTON 5001 Spring Valley Road Suite 800 East Dallas, Texas 75244 July 12, 2012 Vanguard Natural Resources, LLC 5847 San Felipe Suite 3000 Houston, Texas 77057 Ladies and Gentlemen: We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Numbers 333-159911, 333-168177 and 333-179050) and on Form S-4 (Number 333-175944) and on Form S-8 (Number 333-152448) of Vanguard Natural Resources, LLC and in the related Prospectus (collectively, the “Registration Statement”) of this Current Report on Form 8-K/A of Vanguard Natural Resources, LLC filed with the Securities and Exchange Commission on July 13, 2012, which uses the name DeGolyer and MacNaughton, refers to DeGolyer and MacNaughton, and incorporates information contained in our letter dated January 27, 2012, on the proved oil, natural gas liquids, and natural gas reserves of Antero Resources Corporation as of December 31, 2011.We further consent to the use of our name in the “Experts” section of the Registration Statement. Very truly yours, /s/ DeGolyer and MacNaughton DeGolyer and MacNaughton Texas Registered Engineering Firm F-716
